Case 2:19-ml-02905-JAK-FFM Document 119-15 Filed 05/26/20 Page 1 of 27 Page ID
                                  #:2380




                     EXHIBIT 12
             Case 2:19-ml-02905-JAK-FFM Document 119-15 Filed 05/26/20 Page 2 of 27 Page ID
                                            Toyota #:2381
                                                   Manual Excerpts


Vehicle   Year   Page    Statement
Avalon    2012   106     The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                         injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Avalon    2012   106     Driver airbag/front passenger airbag can help protect the head and chest of the driver and front passenger from
                         impact with interior components.
Avalon    2012   108     Your vehicle is equipped with “ADVANCED AIRBAGS” designed based on US motor vehicle safety standards
                         (FMVSS208). The airbag system controls airbag deployment power for the driver and front passenger. The driver
                         airbag system consists of the driver seat’s position sensor etc. The front passenger’s airbag system consists of the
                         front passenger occupant classification sensor etc. In certain types of severe frontal or side impacts, the SRS airbag
                         system triggers the airbag inflators. A chemical reaction in the inflators quickly fills the airbags with non-toxic gas
                         to help restrain the motion of the occupants.

Avalon    2012   109     The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                         corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                         move or deform).
Avalon    2012   478     To minimize the risk of fuel leakage when the engine stalls or an airbag inflates upon collision, the fuel pump shut
                         off system stops supplying fuel to the engine.
Avalon    2013   34      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                         injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Avalon    2013   34      SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and front passenger
                         from impact with interior components
Avalon    2013   36      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                         (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                         the sensors etc. shown in the system components diagram above. This information includes crash severity and
                         occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                         toxic gas to help restrain the motion of the occupants.

Avalon    2013   36      The SRS airbags are supplemental devices to be used with the seat belts.




                                                        Ex. 12 - Page 1
             Case 2:19-ml-02905-JAK-FFM Document 119-15 Filed 05/26/20 Page 3 of 27 Page ID
                                            Toyota #:2382
                                                   Manual Excerpts


Vehicle   Year   Page    Statement
Avalon    2013   40      For Safety Connect subscribers, if the SRS airbags deploy or in the event of a severe rear-end collision, the system
                         is designed to send an emergency call to the response center, notifying them of the vehicle’s location (without
                         needing to push the “SOS” button) and an agent will attempt to speak with the occupants to ascertain the level of
                         emergency and assistance required. If the occupants are unable to communicate, the agent automatically treats
                         the call as an emergency and helps to dispatch the necessary emergency services.

Avalon    2013   41      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                         corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                         move or deform).
Avalon    2013   386     To minimize the risk of fuel leakage when the engine stalls or when an airbag inflates upon collision, the fuel pump
                         shut off system stops the supply of fuel to the engine.
Avalon    2014   34      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                         injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Avalon    2014   34      SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and front passenger
                         from impact with interior components
Avalon    2014   36      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                         (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                         the sensors etc. shown in the system components diagram above. This information includes crash severity and
                         occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                         toxic gas to help restrain the motion of the occupants.

Avalon    2014   36      The SRS airbags are supplemental devices to be used with the seat belts.
Avalon    2014   40      For Safety Connect subscribers, if the SRS airbags deploy or in the event of a severe rear-end collision, the system
                         is designed to send an emergency call to the response center, notifying them of the vehicle’s location (without
                         needing to push the “SOS” button) and an agent will attempt to speak with the occupants to ascertain the level of
                         emergency and assistance required. If the occupants are unable to communicate, the agent automatically treats
                         the call as an emergency and helps to dispatch the necessary emergency services.

Avalon    2014   41      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                         corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                         move or deform).
Avalon    2014   386     To minimize the risk of fuel leakage when the engine stalls or when an airbag inflates upon collision, the fuel pump
                         shut off system stops the supply of fuel to the engine.

                                                        Ex. 12 - Page 2
             Case 2:19-ml-02905-JAK-FFM Document 119-15 Filed 05/26/20 Page 4 of 27 Page ID
                                            Toyota #:2383
                                                   Manual Excerpts


Vehicle   Year   Page    Statement
Avalon    2015   34      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                         injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Avalon    2015   34      SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and front passenger
                         from impact with interior components
Avalon    2015   36      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                         (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                         the sensors etc. shown in the system components diagram above. This information includes crash severity and
                         occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                         toxic gas to help restrain the motion of the occupants.

Avalon    2015   36      The SRS airbags are supplemental devices to be used with the seat belts.
Avalon    2015   40      For Safety Connect subscribers, if the SRS airbags deploy or in the event of a severe rear-end collision, the system
                         is designed to send an emergency call to the response center, notifying them of the vehicle’s location (without
                         needing to push the “SOS” button) and an agent will attempt to speak with the occupants to ascertain the level of
                         emergency and assistance required. If the occupants are unable to communicate, the agent automatically treats
                         the call as an emergency and helps to dispatch the necessary emergency services.

Avalon    2015   41      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                         corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                         move or deform).
Avalon    2015   387     To minimize the risk of fuel leakage when the engine stalls or when an airbag inflates upon collision, the fuel pump
                         shut off system stops the supply of fuel to the engine.
Avalon    2016   34      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                         injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Avalon    2016   34      SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and front passenger
                         from impact with interior components
Avalon    2016   37      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                         (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                         the sensors etc. shown in the system components diagram above. This information includes crash severity and
                         occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                         toxic gas to help restrain the motion of the occupants.



                                                        Ex. 12 - Page 3
             Case 2:19-ml-02905-JAK-FFM Document 119-15 Filed 05/26/20 Page 5 of 27 Page ID
                                            Toyota #:2384
                                                   Manual Excerpts


Vehicle   Year   Page    Statement
Avalon    2016   37      The SRS airbags are supplemental devices to be used with the seat belts.
Avalon    2016   41      For Safety Connect subscribers, if the SRS airbags deploy or in the event of a severe rear-end collision, the system
                         is designed to send an emergency call to the response center, notifying them of the vehicle’s location (without
                         needing to push the “SOS” button) and an agent will attempt to speak with the occupants to ascertain the level of
                         emergency and assistance required. If the occupants are unable to communicate, the agent automatically treats
                         the call as an emergency and helps to dispatch the necessary emergency services.

Avalon    2016   42      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                         corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                         move or deform).
Avalon    2016   385     To minimize the risk of fuel leakage when the engine stalls or when an airbag inflates upon collision, the fuel pump
                         shut off system stops the supply of fuel to the engine.
Avalon    2017   34      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                         injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Avalon    2017   34      SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and front passenger
                         from impact with interior components
Avalon    2017   37      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                         (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                         the sensors etc. shown in the system components diagram above. This information includes crash severity and
                         occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                         toxic gas to help restrain the motion of the occupants.

Avalon    2017   37      The SRS airbags are supplemental devices to be used with the seat belts.
Avalon    2017   41      For Safety Connect subscribers, if the SRS airbags deploy or in the event of a severe rear-end collision, the system
                         is designed to send an emergency call to the response center, notifying them of the vehicle’s location (without
                         needing to push the “SOS” button) and an agent will attempt to speak with the occupants to ascertain the level of
                         emergency and assistance required. If the occupants are unable to communicate, the agent automatically treats
                         the call as an emergency and helps to dispatch the necessary emergency services.

Avalon    2017   42      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                         corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                         move or deform).



                                                        Ex. 12 - Page 4
                   Case 2:19-ml-02905-JAK-FFM Document 119-15 Filed 05/26/20 Page 6 of 27 Page ID
                                                  Toyota #:2385
                                                         Manual Excerpts


Vehicle         Year   Page    Statement
Avalon          2017   387     To minimize the risk of fuel leakage when the engine stalls or when an airbag inflates upon collision, the fuel pump
                               shut off system stops the supply of fuel to the engine.
Avalon          2018   34      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                               injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Avalon          2018   34      SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and front passenger
                               from impact with interior components
Avalon          2018   37      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                               (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                               the sensors etc. shown in the system components diagram above. This information includes crash severity and
                               occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                               toxic gas to help restrain the motion of the occupants.

Avalon          2018   37      The SRS airbags are supplemental devices to be used with the seat belts.
Avalon          2018   41      For Safety Connect subscribers, if the SRS airbags deploy or in the event of a severe rear-end collision, the system
                               is designed to send an emergency call to the response center, notifying them of the vehicle’s location (without
                               needing to push the “SOS” button) and an agent will attempt to speak with the occupants to ascertain the level of
                               emergency and assistance required. If the occupants are unable to communicate, the agent automatically treats
                               the call as an emergency and helps to dispatch the necessary emergency services.

Avalon          2018   42      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                               corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                               move or deform).
Avalon          2018   387     To minimize the risk of fuel leakage when the engine stalls or when an airbag inflates upon collision, the fuel pump
                               shut off system stops the supply of fuel to the engine.
Avalon Hybrid   2013   36      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                               injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Avalon Hybrid   2013   37      SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and front passenger
                               from impact with interior components




                                                              Ex. 12 - Page 5
                   Case 2:19-ml-02905-JAK-FFM Document 119-15 Filed 05/26/20 Page 7 of 27 Page ID
                                                  Toyota #:2386
                                                         Manual Excerpts


Vehicle         Year   Page    Statement
Avalon Hybrid   2013   39      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                               (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                               the sensors etc. shown in the system components diagram above. This information includes crash severity and
                               occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                               toxic gas to help restrain the motion of the occupants.

Avalon Hybrid   2013   39      The SRS airbags are supplemental devices to be used with the seat belts
Avalon Hybrid   2013   43      For Safety Connect subscribers, if the SRS airbags deploy or in the event of a severe rear-end collision, the system
                               is designed to send an emergency call to the response center, notifying them of the vehicle’s location (without
                               needing to push the “SOS” button) and an agent will attempt to speak with the occupants to ascertain the level of
                               emergency and assistance required. If the occupants are unable to communicate, the agent automatically treats
                               the call as an emergency and helps to dispatch the necessary emergency services.

Avalon Hybrid   2013   44      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                               corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                               move or deform).
Avalon Hybrid   2014   36      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                               injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Avalon Hybrid   2014   37      SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and front passenger
                               from impact with interior components
Avalon Hybrid   2014   39      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                               (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                               the sensors etc. shown in the system components diagram above. This information includes crash severity and
                               occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                               toxic gas to help restrain the motion of the occupants.

Avalon Hybrid   2014   39      The SRS airbags are supplemental devices to be used with the seat belts.
Avalon Hybrid   2014   43      For Safety Connect subscribers, if the SRS airbags deploy or in the event of a severe rear-end collision, the system
                               is designed to send an emergency call to the response center, notifying them of the vehicle’s location (without
                               needing to push the “SOS” button) and an agent will attempt to speak with the occupants to ascertain the level of
                               emergency and assistance required. If the occupants are unable to communicate, the agent automatically treats
                               the call as an emergency and helps to dispatch the necessary emergency services.



                                                              Ex. 12 - Page 6
                   Case 2:19-ml-02905-JAK-FFM Document 119-15 Filed 05/26/20 Page 8 of 27 Page ID
                                                  Toyota #:2387
                                                         Manual Excerpts


Vehicle         Year   Page    Statement
Avalon Hybrid   2014   44      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                               corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                               move or deform).
Avalon Hybrid   2015   36      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                               injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Avalon Hybrid   2015   37      SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and front passenger
                               from impact with interior components
Avalon Hybrid   2015   39      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                               (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                               the sensors etc. shown in the system components diagram above. This information includes crash severity and
                               occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                               toxic gas to help restrain the motion of the occupants.

Avalon Hybrid   2015   39      The SRS airbags are supplemental devices to be used with the seat belts.
Avalon Hybrid   2015   43      For Safety Connect subscribers, if the SRS airbags deploy or in the event of a severe rear-end collision, the system
                               is designed to send an emergency call to the response center, notifying them of the vehicle’s location (without
                               needing to push the “SOS” button) and an agent will attempt to speak with the occupants to ascertain the level of
                               emergency and assistance required. If the occupants are unable to communicate, the agent automatically treats
                               the call as an emergency and helps to dispatch the necessary emergency services.

Avalon Hybrid   2015   44      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                               corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                               move or deform).
Avalon Hybrid   2016   36      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                               injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Avalon Hybrid   2016   37      SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and front passenger
                               from impact with interior components




                                                              Ex. 12 - Page 7
                   Case 2:19-ml-02905-JAK-FFM Document 119-15 Filed 05/26/20 Page 9 of 27 Page ID
                                                  Toyota #:2388
                                                         Manual Excerpts


Vehicle         Year   Page    Statement
Avalon Hybrid   2016   39      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                               (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                               the sensors etc. shown in the system components diagram above. This information includes crash severity and
                               occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                               toxic gas to help restrain the motion of the occupants.

Avalon Hybrid   2016   39      The SRS airbags are supplemental devices to be used with the seat belts.
Avalon Hybrid   2016   43      For Safety Connect subscribers, if the SRS airbags deploy or in the event of a severe rear-end collision, the system
                               is designed to send an emergency call to the response center, notifying them of the vehicle’s location (without
                               needing to push the “SOS” button) and an agent will attempt to speak with the occupants to ascertain the level of
                               emergency and assistance required. If the occupants are unable to communicate, the agent automatically treats
                               the call as an emergency and helps to dispatch the necessary emergency services.

Avalon Hybrid   2016   44      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                               corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                               move or deform).
Avalon Hybrid   2017   36      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                               injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Avalon Hybrid   2017   37      SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and front passenger
                               from impact with interior components
Avalon Hybrid   2017   39      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                               (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                               the sensors etc. shown in the system components diagram above. This information includes crash severity and
                               occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                               toxic gas to help restrain the motion of the occupants.

Avalon Hybrid   2017   39      The SRS airbags are supplemental devices to be used with the seat belts.
Avalon Hybrid   2017   43      For Safety Connect subscribers, if the SRS airbags deploy or in the event of a severe rear-end collision, the system
                               is designed to send an emergency call to the response center, notifying them of the vehicle’s location (without
                               needing to push the “SOS” button) and an agent will attempt to speak with the occupants to ascertain the level of
                               emergency and assistance required. If the occupants are unable to communicate, the agent automatically treats
                               the call as an emergency and helps to dispatch the necessary emergency services.



                                                              Ex. 12 - Page 8
                   Case 2:19-ml-02905-JAK-FFM Document 119-15 Filed 05/26/20 Page 10 of 27 Page ID
                                                  Toyota #:2389
                                                         Manual Excerpts


Vehicle         Year    Page    Statement
Avalon Hybrid   2017    44      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                                corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                                move or deform).
Avalon Hybrid   2018    36      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                                injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Avalon Hybrid   2018    37      SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and front passenger
                                from impact with interior components
Avalon Hybrid   2018    39      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                                (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                                the sensors etc. shown in the system components diagram above. This information includes crash severity and
                                occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                                toxic gas to help restrain the motion of the occupants.

Avalon Hybrid   2018    39      The SRS airbags are supplemental devices to be used with the seat belts.
Avalon Hybrid   2018    43      For Safety Connect subscribers, if the SRS airbags deploy or in the event of a severe rear-end collision, the system
                                is designed to send an emergency call to the response center, notifying them of the vehicle’s location (without
                                needing to push the “SOS” button) and an agent will attempt to speak with the occupants to ascertain the level of
                                emergency and assistance required. If the occupants are unable to communicate, the agent automatically treats
                                the call as an emergency and helps to dispatch the necessary emergency services.

Avalon Hybrid   2018    44      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                                corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                                move or deform).
Corolla         2011    85      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                                injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Corolla         2011    85      Driver airbag and front passenger airbag Can help protect the head and chest of the driver and front passenger
                                from impact with interior components.
Corolla         2011    86      Your vehicle is equipped with ADVANCED AIRBAGS designed based on US motor vehicle safety standards
                                (FMVSS208). The airbag system controls airbag deployment power for the driver and front passenger. The driver
                                airbag system consists of the driver seat's position sensor etc. The front passenger's airbag system consists of the
                                front passenger occupant classification sensor etc.



                                                               Ex. 12 - Page 9
             Case 2:19-ml-02905-JAK-FFM Document 119-15 Filed 05/26/20 Page 11 of 27 Page ID
                                            Toyota #:2390
                                                   Manual Excerpts


Vehicle   Year    Page    Statement
Corolla   2011    87      The SRS airbag system is controlled by the airbag sensor assembly. The airbag sensor assembly consists of a safing
                          sensor and an airbag sensor. In certain types of severe frontal or side impacts, the SRS airbag system triggers the
                          airbag inflators.
Corolla   2011    88      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                          corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                          move or deform).
Corolla   2011    92      The SRS airbags are supplemental devices to be used with the seat belts.
Corolla   2011    421     To minimize the risk of fuel leakage when the engine stalls or an airbag inflates upon collision, the fuel pump shut
                          off system stops supplying fuel to the engine.
Corolla   2012    86      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                          injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Corolla   2012    86      Driver airbag and front passenger airbag Can help protect the head and chest of the driver and front passenger
                          from impact with interior components.
Corolla   2012    88      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                          (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                          the sensors etc. shown in the system components diagram above. This information includes crash severity and
                          occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                          toxic gas to help restrain the motion of the occupants.

Corolla   2012    89      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                          corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                          move or deform).
Corolla   2012    93      The SRS airbags are supplemental devices to be used with the seat belts.
Corolla   2012    419     To minimize the risk of fuel leakage when the engine stalls or an airbag inflates upon collision, the fuel pump shut
                          off system stops supplying fuel to the engine.
Corolla   2013    86      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                          injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Corolla   2013    86      Driver airbag and front passenger airbag Can help protect the head and chest of the driver and front passenger
                          from impact with interior components.




                                                         Ex. 12 - Page 10
             Case 2:19-ml-02905-JAK-FFM Document 119-15 Filed 05/26/20 Page 12 of 27 Page ID
                                            Toyota #:2391
                                                   Manual Excerpts


Vehicle   Year    Page    Statement
Corolla   2013    88      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                          (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                          the sensors etc. shown in the system components diagram above. This information includes crash severity and
                          occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                          toxic gas to help restrain the motion of the occupants.

Corolla   2013    89      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                          corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                          move or deform).
Corolla   2013    93      The SRS airbags are supplemental devices to be used with the seat belts.
Corolla   2013    423     To minimize the risk of fuel leakage when the engine stalls or an airbag inflates upon collision, the fuel pump shut
                          off system stops supplying fuel to the engine.
Corolla   2014    34      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                          injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Corolla   2014    34      SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and front passenger
                          from impact with interior components
Corolla   2014    36      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                          (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                          the sensors etc. shown in the system components diagram above. This information includes crash severity and
                          occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                          toxic gas to help restrain the motion of the occupants.

Corolla   2014    36      The SRS airbags are supplemental devices to be used with the seat belts.
Corolla   2014    41      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                          corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                          move or deform).
Corolla   2014    491     To minimize the risk of fuel leakage when the engine stalls or when an airbag inflates upon collision, the fuel pump
                          shut off system stops the supply of fuel to the engine.
Corolla   2015    34      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                          injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Corolla   2015    34      SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and front passenger
                          from impact with interior components

                                                         Ex. 12 - Page 11
             Case 2:19-ml-02905-JAK-FFM Document 119-15 Filed 05/26/20 Page 13 of 27 Page ID
                                            Toyota #:2392
                                                   Manual Excerpts


Vehicle   Year    Page    Statement
Corolla   2015    36      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                          (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                          the sensors etc. shown in the system components diagram above. This information includes crash severity and
                          occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                          toxic gas to help restrain the motion of the occupants.

Corolla   2015    36      The SRS airbags are supplemental devices to be used with the seat belts.
Corolla   2015    41      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                          corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                          move or deform).
Corolla   2015    490     To minimize the risk of fuel leakage when the engine stalls or when an airbag inflates upon collision, the fuel pump
                          shut off system stops the supply of fuel to the engine.
Corolla   2016    34      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                          injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Corolla   2016    34      SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and front passenger
                          from impact with interior components
Corolla   2016    36      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                          (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                          the sensors etc. shown in the system components diagram above. This information includes crash severity and
                          occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                          toxic gas to help restrain the motion of the occupants.

Corolla   2016    36      The SRS airbags are supplemental devices to be used with the seat belts.
Corolla   2016    41      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                          corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                          move or deform).
Corolla   2016    497     To minimize the risk of fuel leakage when the engine stalls or when an airbag inflates upon collision, the fuel pump
                          shut off system stops the supply of fuel to the engine.
Corolla   2017    34      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                          injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Corolla   2017    34      SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and front passenger
                          from impact with interior components

                                                         Ex. 12 - Page 12
             Case 2:19-ml-02905-JAK-FFM Document 119-15 Filed 05/26/20 Page 14 of 27 Page ID
                                            Toyota #:2393
                                                   Manual Excerpts


Vehicle   Year    Page    Statement
Corolla   2017    37      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                          (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                          the sensors etc. shown in the system components diagram above. This information includes crash severity and
                          occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                          toxic gas to help restrain the motion of the occupants.

Corolla   2017    37      The SRS airbags are supplemental devices to be used with the seat belts.
Corolla   2017    42      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                          corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                          move or deform).
Corolla   2017    483     To minimize the risk of fuel leakage when the engine stalls or when an airbag inflates upon collision, the fuel pump
                          shut off system stops the supply of fuel to the engine.
Corolla   2018    34      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                          injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Corolla   2018    34      SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and front passenger
                          from impact with interior components
Corolla   2018    37      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                          (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                          the sensors etc. shown in the system components diagram above. This information includes crash severity and
                          occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                          toxic gas to help restrain the motion of the occupants.

Corolla   2018    37      The SRS airbags are supplemental devices to be used with the seat belts.
Corolla   2018    42      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                          corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                          move or deform).
Corolla   2018    479     To minimize the risk of fuel leakage when the engine stalls or when an airbag inflates upon collision, the fuel pump
                          shut off system stops the supply of fuel to the engine.
Corolla   2019    34      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                          injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Corolla   2019    34      SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and front passenger
                          from impact with interior components

                                                         Ex. 12 - Page 13
                    Case 2:19-ml-02905-JAK-FFM Document 119-15 Filed 05/26/20 Page 15 of 27 Page ID
                                                   Toyota #:2394
                                                          Manual Excerpts


Vehicle          Year    Page    Statement
Corolla          2019    37      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                                 (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                                 the sensors etc. shown in the system components diagram above. This information includes crash severity and
                                 occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                                 toxic gas to help restrain the motion of the occupants.

Corolla          2019    37      The SRS airbags are supplemental devices to be used with the seat belts.
Corolla          2019    42      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                                 corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                                 move or deform).
Corolla          2019    479     To minimize the risk of fuel leakage when the engine stalls or when an airbag inflates upon collision, the fuel pump
                                 shut off system stops the supply of fuel to the engine.
Corolla Matrix   2011    71      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                                 injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Corolla Matrix   2011    71      Driver airbag and front passenger airbag Can help protect the head and chest of the driver and front passenger
                                 from impact with interior components.
Corolla Matrix   2011    72      Your vehicle is equipped with ADVANCED AIRBAGS designed based on US motor vehicle safety standards
                                 (FMVSS208). The airbag system controls airbag deployment power for the driver and front passenger. The driver
                                 airbag system consists of the driver seat's position sensor etc. The front passenger's airbag system consists of the
                                 front passenger occupant classification sensor etc.
Corolla Matrix   2011    73      The airbag sensor assembly consists of a safing sensor and an airbag sensor. In certain types of severe frontal or
                                 side impacts, the SRS airbag system triggers the airbag inflators.
Corolla Matrix   2011    74      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                                 corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                                 move or deform).
Corolla Matrix   2011    398     To minimize the risk of fuel leakage when the engine stalls or an airbag inflates upon collision, the fuel pump shut
                                 off system stops supplying fuel to the engine.
Corolla Matrix   2012    73      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                                 injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Corolla Matrix   2012    73      Driver airbag and front passenger airbag Can help protect the head and chest of the driver and front passenger
                                 from impact with interior components.



                                                                Ex. 12 - Page 14
                    Case 2:19-ml-02905-JAK-FFM Document 119-15 Filed 05/26/20 Page 16 of 27 Page ID
                                                   Toyota #:2395
                                                          Manual Excerpts


Vehicle          Year    Page    Statement
Corolla Matrix   2012    75      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                                 (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                                 the sensors etc. shown in the system components diagram above. This information includes crash severity and
                                 occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                                 toxic gas to help restrain the motion of the occupants.

Corolla Matrix   2012    76      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                                 corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                                 move or deform).
Corolla Matrix   2012    412     To minimize the risk of fuel leakage when the engine stalls or an airbag inflates upon collision, the fuel pump shut
                                 off system stops supplying fuel to the engine.
Corolla Matrix   2013    73      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                                 injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Corolla Matrix   2013    73      Driver airbag and front passenger airbag Can help protect the head and chest of the driver and front passenger
                                 from impact with interior components.
Corolla Matrix   2013    75      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                                 (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                                 the sensors etc. shown in the system components diagram above. This information includes crash severity and
                                 occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                                 toxic gas to help restrain the motion of the occupants.

Corolla Matrix   2013    76      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                                 corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                                 move or deform).
Corolla Matrix   2013    396     To minimize the risk of fuel leakage when the engine stalls or an airbag inflates upon collision, the fuel pump shut
                                 off system stops supplying fuel to the engine.
Sequoia          2012    114     The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                                 injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Sequoia          2012    114     SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and front passenger
                                 from impact with interior components.




                                                                Ex. 12 - Page 15
             Case 2:19-ml-02905-JAK-FFM Document 119-15 Filed 05/26/20 Page 17 of 27 Page ID
                                            Toyota #:2396
                                                   Manual Excerpts


Vehicle   Year    Page    Statement
Sequoia   2012    115     Your vehicle is equipped with ADVANCED AIRBAGS designed based on US motor vehicle safety standards
                          (FMVSS208). The airbag system controls airbag deployment power for the driver and front passenger. The driver
                          airbag system consists of the driver seat’s position sensor etc. The front passenger’s airbag system consists of the
                          front passenger occupant classification sensor etc.
Sequoia   2012    116     The main SRS airbag system components are shown above. The SRS airbag system is controlled by the airbag
                          sensor assembly. The airbag sensor assembly consists of a safing sensor and an airbag sensor. In certain types of
                          severe frontal or side impacts, the SRS airbag system triggers the airbag inflators.

Sequoia   2012    117     The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                          corresponding to an approximately 12-18 mph [20-30 km/h] frontal collision with a fixed wall that does not move
                          or deform).
Sequoia   2012    121     The SRS airbags are supplemental devices to be used with the seat belts.
Sequoia   2012    602     To minimize the risk of fuel leakage when the engine stalls or an airbag inflates upon collision, the fuel pump shut
                          off system stops supplying fuel to the engine.
Sequoia   2013    114     The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                          injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Sequoia   2013    114     SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and front passenger
                          from impact with interior components.
Sequoia   2013    116     Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                          (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                          the sensors etc. shown in the system components diagram above. This information includes crash severity and
                          occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                          toxic gas to help restrain the motion of the occupants.

Sequoia   2013    117     The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                          corresponding to an approximately 12-18 mph [20-30 km/h] frontal collision with a fixed wall that does not move
                          or deform).
Sequoia   2013    121     The SRS airbags are supplemental devices to be used with the seat belts.
Sequoia   2013    632     To minimize the risk of fuel leakage when the engine stalls or an airbag inflates upon collision, the fuel pump shut
                          off system stops supplying fuel to the engine.
Sequoia   2014    112     The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                          injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.



                                                         Ex. 12 - Page 16
             Case 2:19-ml-02905-JAK-FFM Document 119-15 Filed 05/26/20 Page 18 of 27 Page ID
                                            Toyota #:2397
                                                   Manual Excerpts


Vehicle   Year    Page    Statement
Sequoia   2014    112     SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and front passenger
                          from impact with interior components.
Sequoia   2014    114     Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                          (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                          the sensors etc. shown in the system components diagram above. This information includes crash severity and
                          occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                          toxic gas to help restrain the motion of the occupants.

Sequoia   2014    115     The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                          corresponding to an approximately 12-18 mph [20-30 km/h] frontal collision with a fixed wall that does not move
                          or deform).
Sequoia   2014    119     The SRS airbags are supplemental devices to be used with the seat belts.
Sequoia   2014    560     To minimize the risk of fuel leakage when the engine stalls or an airbag inflates upon collision, the fuel pump shut
                          off system stops supplying fuel to the engine.
Sequoia   2015    111     The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                          injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Sequoia   2015    111     SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and front passenger
                          from impact with interior components.
Sequoia   2015    113     Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                          (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                          the sensors etc. shown in the system components diagram above. This information includes crash severity and
                          occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                          toxic gas to help restrain the motion of the occupants.

Sequoia   2015    114     The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                          corresponding to an approximately 12-18 mph [20-30 km/h] frontal collision with a fixed wall that does not move
                          or deform).
Sequoia   2015    118     The SRS airbags are supplemental devices to be used with the seat belts.
Sequoia   2015    556     To minimize the risk of fuel leakage when the engine stalls or an airbag inflates upon collision, the fuel pump shut
                          off system stops supplying fuel to the engine.
Sequoia   2016    112     The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                          injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.



                                                         Ex. 12 - Page 17
             Case 2:19-ml-02905-JAK-FFM Document 119-15 Filed 05/26/20 Page 19 of 27 Page ID
                                            Toyota #:2398
                                                   Manual Excerpts


Vehicle   Year    Page    Statement
Sequoia   2016    112     SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and front passenger
                          from impact with interior components.
Sequoia   2016    114     Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                          (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                          the sensors etc. shown in the system components diagram above. This information includes crash severity and
                          occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                          toxic gas to help restrain the motion of the occupants.

Sequoia   2016    115     The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                          corresponding to an approximately 12-18 mph [20-30 km/h] frontal collision with a fixed wall that does not move
                          or deform).
Sequoia   2016    119     The SRS airbags are supplemental devices to be used with the seat belts.
Sequoia   2016    468     To minimize the risk of fuel leakage when the engine stalls or an airbag inflates upon collision, the fuel pump shut
                          off system stops supplying fuel to the engine.
Sequoia   2017    112     The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                          injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Sequoia   2017    112     SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and front passenger
                          from impact with interior components.
Sequoia   2017    114     Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                          (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                          the sensors etc. shown in the system components diagram above. This information includes crash severity and
                          occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                          toxic gas to help restrain the motion of the occupants.

Sequoia   2017    115     The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                          corresponding to an approximately 12-18 mph [20-30 km/h] frontal collision with a fixed wall that does not move
                          or deform).
Sequoia   2017    119     The SRS airbags are supplemental devices to be used with the seat belts.
Sequoia   2017    468     To minimize the risk of fuel leakage when the engine stalls or an airbag inflates upon collision, the fuel pump shut
                          off system stops supplying fuel to the engine.
Tacoma    2012    89      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                          injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.



                                                         Ex. 12 - Page 18
             Case 2:19-ml-02905-JAK-FFM Document 119-15 Filed 05/26/20 Page 20 of 27 Page ID
                                            Toyota #:2399
                                                   Manual Excerpts


Vehicle   Year    Page    Statement
Tacoma    2012    89      Driver airbag/front passenger airbag Can help protect the head and chest of the driver and right front passenger
                          from impact with interior components.
Tacoma    2012    91      Your vehicle is equipped with ADVANCED AIRBAGS designed based on US motor vehicle safety standards
                          (FMVSS208). The airbag system controls airbag deployment power for the driver and right front passenger. The
                          driver airbag system consists of the driver seat’s position sensor etc. The front passenger’s airbag system consists
                          of the front passenger occupant classification sensor etc. The main SRS airbag system components are shown
                          above. The SRS airbag system is controlled by the airbag sensor assembly. The airbag sensor assembly consists of a
                          safing sensor and an airbag sensor. Bench type front seat: The SRS airbags are designed to protect the driver and
                          right front passenger, and they are not designed to protect an occupant in the front center seating position.

Tacoma    2012    92      In certain types of severe frontal or side impacts, the SRS airbag system triggers the airbag inflators.
Tacoma    2012    92      The SRS front airbag will deploy in the event of an impact that exceeds the set threshold level (the level of force
                          corresponding to an approximately 12-18 mph [20-30 km/h] frontal collision with a fixed wall that does not move
                          or deform).
Tacoma    2012    97      The SRS airbags are supplemental devices to be used with the seat belts.
Tacoma    2012    504     To minimize the risk of fuel leakage when the engine stalls or an airbag inflates upon collision, the fuel pump shut
                          off system stops supplying fuel to the engine.
Tacoma    2013    87      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                          injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Tacoma    2013    87      Driver airbag/front passenger airbag Can help protect the head and chest of the driver and right front passenger
                          from impact with interior components.
Tacoma    2013    89      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                          (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                          the sensors etc. shown in the system components diagram above. This information includes crash severity and
                          occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                          toxic gas to help restrain the motion of the occupants. Bench type front seat: The SRS airbags are designed to
                          protect the driver and right front passenger, and they are not designed to protect an occupant in the front center
                          seating position.
Tacoma    2013    90      The SRS front airbag will deploy in the event of an impact that exceeds the set threshold level (the level of force
                          corresponding to an approximately 12-18 mph [20-30 km/h] frontal collision with a fixed wall that does not move
                          or deform).
Tacoma    2013    95      The SRS airbags are supplemental devices to be used with the seat belts.



                                                         Ex. 12 - Page 19
             Case 2:19-ml-02905-JAK-FFM Document 119-15 Filed 05/26/20 Page 21 of 27 Page ID
                                            Toyota #:2400
                                                   Manual Excerpts


Vehicle   Year    Page    Statement
Tacoma    2013    402     To minimize the risk of fuel leakage when the engine stalls or an airbag inflates upon collision, the fuel pump shut
                          off system stops supplying fuel to the engine.
Tacoma    2014    86      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                          injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Tacoma    2014    86      Driver airbag/front passenger airbag Can help protect the head and chest of the driver and right front passenger
                          from impact with interior components.
Tacoma    2014    88      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                          (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                          the sensors etc. shown in the system components diagram above. This information includes crash severity and
                          occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                          toxic gas to help restrain the motion of the occupants. Bench type front seat: The SRS airbags are designed to
                          protect the driver and right front passenger, and they are not designed to protect an occupant in the front center
                          seating position.
Tacoma    2014    89      The SRS front airbag will deploy in the event of an impact that exceeds the set threshold level (the level of force
                          corresponding to an approximately 12-18 mph [20-30 km/h] frontal collision with a fixed wall that does not move
                          or deform).
Tacoma    2014    94      The SRS airbags are supplemental devices to be used with the seat belts.
Tacoma    2014    483     To minimize the risk of fuel leakage when the engine stalls or an airbag inflates upon collision, the fuel pump shut
                          off system stops supplying fuel to the engine.
Tacoma    2015    82      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                          injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Tacoma    2015    82      Driver airbag/front passenger airbag Can help protect the head and chest of the driver and right front passenger
                          from impact with interior components.
Tacoma    2015    84      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                          (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                          the sensors etc. shown in the system components diagram above. This information includes crash severity and
                          occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                          toxic gas to help restrain the motion of the occupants.

Tacoma    2015    85      The SRS front airbag will deploy in the event of an impact that exceeds the set threshold level (the level of force
                          corresponding to an approximately 12-18 mph [20-30 km/h] frontal collision with a fixed wall that does not move
                          or deform).

                                                         Ex. 12 - Page 20
             Case 2:19-ml-02905-JAK-FFM Document 119-15 Filed 05/26/20 Page 22 of 27 Page ID
                                            Toyota #:2401
                                                   Manual Excerpts


Vehicle   Year    Page    Statement
Tacoma    2015    89      The SRS airbags are supplemental devices to be used with the seat belts.
Tacoma    2015    475     To minimize the risk of fuel leakage when the engine stalls or an airbag inflates upon collision, the fuel pump shut
                          off system stops supplying fuel to the engine.
Tacoma    2016    34      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                          injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Tacoma    2016    35      SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and right front
                          passenger from impact with interior components
Tacoma    2016    36      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                          (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                          the sensors, etc., shown in the system components diagram above. This information includes crash severity and
                          occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                          toxic gas to help restrain the motion of the occupants.

Tacoma    2016    37      The SRS airbags are supplemental devices to be used with the seat belts.
Tacoma    2016    41      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                          corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                          move or deform).
Tacoma    2016    509     To minimize the risk of fuel leakage when the engine stalls or when an airbag inflates upon collision, the fuel pump
                          shut off system stops supply of fuel to the engine.
Tacoma    2017    34      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                          injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Tacoma    2017    35      SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and right front
                          passenger from impact with interior components
Tacoma    2017    36      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                          (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                          the sensors, etc., shown in the system components diagram above. This information includes crash severity and
                          occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                          toxic gas to help restrain the motion of the occupants.

Tacoma    2017    37      The SRS airbags are supplemental devices to be used with the seat belts.




                                                         Ex. 12 - Page 21
             Case 2:19-ml-02905-JAK-FFM Document 119-15 Filed 05/26/20 Page 23 of 27 Page ID
                                            Toyota #:2402
                                                   Manual Excerpts


Vehicle   Year    Page    Statement
Tacoma    2017    41      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                          corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                          move or deform).
Tacoma    2017    513     To minimize the risk of fuel leakage when the engine stalls or when an airbag inflates upon collision, the fuel pump
                          shut off system stops supply of fuel to the engine.
Tacoma    2018    34      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                          injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Tacoma    2018    35      SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and front passenger
                          from impact with interior components
Tacoma    2018    36      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                          (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                          the sensors, etc., shown in the system components diagram above. This information includes crash severity and
                          occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                          toxic gas to help restrain the motion of the occupants.

Tacoma    2018    37      The SRS airbags are supplemental devices to be used with the seat belts.
Tacoma    2018    41      The SRS side and curtain shield airbags will deploy in the event of an impact that exceeds the set threshold level
                          (the level of force corresponding to the impact force produced by an approximately 3300 lb. [1500 kg] vehicle
                          colliding with the vehicle cabin from a direction perpendicular to the vehicle orientation at an approximate speed
                          of 12 - 18 mph [20 - 30 km/h]).
Tacoma    2018    565     To minimize the risk of fuel leakage when the engine stalls or when an airbag inflates upon collision, the fuel pump
                          shut off system stops supply of fuel to the engine.
Tacoma    2019    34      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                          injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Tacoma    2019    35      SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and front passenger
                          from impact with interior components
Tacoma    2019    36      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                          (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                          the sensors, etc., shown in the system components diagram above. This information includes crash severity and
                          occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                          toxic gas to help restrain the motion of the occupants.



                                                         Ex. 12 - Page 22
             Case 2:19-ml-02905-JAK-FFM Document 119-15 Filed 05/26/20 Page 24 of 27 Page ID
                                            Toyota #:2403
                                                   Manual Excerpts


Vehicle   Year    Page    Statement
Tacoma    2019    37      The SRS airbags are supplemental devices to be used with the seat belts.
Tacoma    2019    41      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                          corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                          move or deform).
Tacoma    2019    567     To minimize the risk of fuel leakage when the engine stalls or when an airbag inflates upon collision, the fuel pump
                          shut off system stops supply of fuel to the engine.
Tundra    2012    122     The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                          injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Tundra    2012    122     Driver airbag/front passenger airbag Can help protect the head and chest of the driver and right front passenger
                          from impact with interior components.
Tundra    2012    124     Your vehicle is equipped with ADVANCED AIRBAGS designed based on US motor vehicle safety standards
                          (FMVSS208). The airbag system controls airbag deployment power for the driver and right front passenger. The
                          driver airbag system consists of the driver seat’s position sensor etc. The front passenger’s airbag system consists
                          of the front passenger occupant classification sensor etc. The main SRS airbag system components are shown
                          above. The SRS airbag system is controlled by the airbag sensor assembly. The
                          airbag sensor assembly consists of a safing sensor and an airbag sensor. Front bench type seat: The SRS airbags are
                          designed to protect the driver and right front passenger, and they are not designed to protect an occupant in the
                          front center seating position. In certain types of severe frontal or side impacts, the SRS airbag system triggers the
                          airbag inflators.

Tundra    2012    125     The SRS front airbag will deploy in the event of an impact that exceeds the set threshold level (the level of force
                          corresponding to an approximately 12-18 mph [20-30 km/h] frontal collision with a fixed wall that does not move
                          or deform).
Tundra    2012    129     The SRS airbags are supplemental devices to be used with the seat belts.
Tundra    2012    608     To minimize the risk of fuel leakage when the engine stalls or an airbag inflates upon collision, the fuel pump shut
                          off system stops supplying fuel to the engine.
Tundra    2013    122     The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                          injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Tundra    2013    122     Driver airbag/front passenger airbag Can help protect the head and chest of the driver and right front passenger
                          from impact with interior components.




                                                        Ex. 12 - Page 23
             Case 2:19-ml-02905-JAK-FFM Document 119-15 Filed 05/26/20 Page 25 of 27 Page ID
                                            Toyota #:2404
                                                   Manual Excerpts


Vehicle   Year    Page    Statement
Tundra    2013    124     Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                          (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                          the sensors etc. shown in the system components diagram above. This information includes crash severity and
                          occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                          toxic gas to help restrain the motion of the occupants. Front bench type seat: The SRS airbags are designed to
                          protect the driver and right front passenger, and they are not designed to protect an occupant in the front center
                          seating position.
Tundra    2013    125     The SRS front airbag will deploy in the event of an impact that exceeds the set threshold level (the level of force
                          corresponding to an approximately 12-18 mph [20-30 km/h] frontal collision with a fixed wall that does not move
                          or deform).
Tundra    2013    129     The SRS airbags are supplemental devices to be used with the seat belts.
Tundra    2013    610     To minimize the risk of fuel leakage when the engine stalls or an airbag inflates upon collision, the fuel pump shut
                          off system stops supplying fuel to the engine.
Tundra    2014    38      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                          injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Tundra    2014    39      SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and right front
                          passenger from impact with interior components
Tundra    2014    41      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                          (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                          the sensors etc. shown in the system components diagram above. This information includes crash severity and
                          occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                          toxic gas to help restrain the motion of the occupants. Front bench type seat: The SRS airbags are designed to
                          protect the driver and right front passenger, and they are not designed to protect an occupant in the front center
                          seating position.
Tundra    2014    42      The SRS airbags are supplemental devices to be used with the seat belts.
Tundra    2014    46      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                          corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                          move or deform).
Tundra    2014    463     To minimize the risk of fuel leakage when the engine stalls or when an airbag inflates upon collision, the fuel pump
                          shut off system stops supply of fuel to the engine.
Tundra    2015    38      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                          injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.



                                                         Ex. 12 - Page 24
             Case 2:19-ml-02905-JAK-FFM Document 119-15 Filed 05/26/20 Page 26 of 27 Page ID
                                            Toyota #:2405
                                                   Manual Excerpts


Vehicle   Year    Page    Statement
Tundra    2015    39      SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and right front
                          passenger from impact with interior components
Tundra    2015    41      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                          (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                          the sensors etc. shown in the system components diagram above. This information includes crash severity and
                          occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                          toxic gas to help restrain the motion of the occupants. Front bench type seat: The SRS airbags are designed to
                          protect the driver and right front passenger, and they are not designed to protect an occupant in the front center
                          seating position.
Tundra    2015    42      The SRS airbags are supplemental devices to be used with the seat belts.
Tundra    2015    46      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                          corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                          move or deform).
Tundra    2015    464     To minimize the risk of fuel leakage when the engine stalls or when an airbag inflates upon collision, the fuel pump
                          shut off system stops supply of fuel to the engine.
Tundra    2016    38      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                          injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Tundra    2016    39      SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and right front
                          passenger from impact with interior components
Tundra    2016    41      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                          (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                          the sensors etc. shown in the system components diagram above. This information includes crash severity and
                          occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                          toxic gas to help restrain the motion of the occupants. Front bench type seat: The SRS airbags are designed to
                          protect the driver and right front passenger, and they are not designed to protect an occupant in the front center
                          seating position.
Tundra    2016    42      The SRS airbags are supplemental devices to be used with the seat belts.
Tundra    2016    46      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                          corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                          move or deform).
Tundra    2016    472     To minimize the risk of fuel leakage when the engine stalls or when an airbag inflates upon collision, the fuel pump
                          shut off system stops supply of fuel to the engine.



                                                        Ex. 12 - Page 25
             Case 2:19-ml-02905-JAK-FFM Document 119-15 Filed 05/26/20 Page 27 of 27 Page ID
                                            Toyota #:2406
                                                   Manual Excerpts


Vehicle   Year    Page    Statement
Tundra    2017    38      The SRS airbags inflate when the vehicle is subjected to certain types of severe impacts that may cause significant
                          injury to the occupants. They work together with the seat belts to help reduce the risk of death or serious injury.

Tundra    2017    39      SRS driver airbag/front passenger airbag Can help protect the head and chest of the driver and right front
                          passenger from impact with interior components
Tundra    2017    41      Your vehicle is equipped with ADVANCED AIRBAGS designed based on the US motor vehicle safety standards
                          (FMVSS208). The airbag sensor assembly (ECU) controls airbag deployment based on information obtained from
                          the sensors etc. shown in the system components diagram above. This information includes crash severity and
                          occupant information. As the airbags deploy, a chemical reaction in the inflators quickly fills the airbags with non-
                          toxic gas to help restrain the motion of the occupants. Front bench type seat: The SRS airbags are designed to
                          protect the driver and right front passenger, and they are not designed to protect an occupant in the front center
                          seating position.
Tundra    2017    42      The SRS airbags are supplemental devices to be used with the seat belts.
Tundra    2017    46      The SRS front airbags will deploy in the event of an impact that exceeds the set threshold level (the level of force
                          corresponding to an approximately 12 - 18 mph [20 - 30 km/h] frontal collision with a fixed wall that does not
                          move or deform).
Tundra    2017    474     To minimize the risk of fuel leakage when the engine stalls or when an airbag inflates upon collision, the fuel pump
                          shut off system stops supply of fuel to the engine.




                                                        Ex. 12 - Page 26
